DETAILED ACTION 

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 09/24/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons. Claim 1, as amended, now requires dispensing of ‘different’ samples into ‘different’ wells via ‘different’ pipette tips. However, the original specification describes each sample and the reagents being ‘pre-filled in dedicated wells’, where by ‘dedicating the reagent wells to one specific sample, and dedicating the pipette to that sample and its associated wells, the pipette does not cross-contaminate the samples’. Thus, the instant claims cover a broader scope than that actually supported by the original specification. Furthermore, no sufficient support was found for the ‘series of reagents’ as recited in the last paragraph of claim 1 see also claims 4 and 5]. Additionally, while the amended claim 8 currently requires a step of ‘programming’ the handling device, no sufficient and adequate support for such step(s) was found in the original specification, which rather supports the liquid handling device being pre-programmed, but does not describe any ‘programming’ steps as part of the liquid handling process. Also, no support was found for the newly added recitation, ‘each row comprises a well with one of the different dispensed samples’.  Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1, 3-6 and  8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to the amended claim 1, it is unclear from the claim language, how the step of ‘loading’ can be performed in the absence of any means for loading. It is also unclear how the steps of ‘loading’, ‘dispensing’ and ‘transferring’ can be implemented without a controller operatively connected to pipette actuators and position sensors, where the controller must be pre-programmed accordingly. Additionally, in lines 4-5, ‘each different sample’ lacks antecedent basis. It is further unclear whether or not the ‘multi-well plate’ of line 4 is the same as that recited in line 2. In this connection, ‘the multi-well plate’ as recited in claim 6, lacks antecedent basis. See also claims 8-10 for the same issue. 	
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘different’ pipette tips inter-related with the ‘different’ wells and ‘reservoirs’, the ‘reservoirs’ and the ‘heating device’, as recited, ‘must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Figure 1e] fail to clearly show and properly reference the ‘concave walls’ as recited. The objection to the drawings will not be held in abeyance.  

Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798